UNPUBLISHED

PER CURIAM.
Petition denied by unpublished per curiam opinion.
*826Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Robert Augustine D’Anjou petitions this court for a writ of audita querela, seeking to have this court recall its mandate in United States v. D’Anjou, No. 99-7004 (4th Cir. Nov.10, 1999) (unpublished). We note that we previously denied D’Anjou’s earlier motion to recall the mandate, and we conclude that a writ of audita querela is not an appropriate means of seeking recall of a court’s mandate. See United States v. Valdez-Pacheco, 237 F.3d 1077, 1079 (9th Cir.2001). We therefore grant the motion for leave to proceed in forma pauperis and deny the petition for a writ of audita querela. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED